Citation Nr: 0127094	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1966.  
The records do not indicate that the veteran is in receipt of 
decorations, awards or other indicia of combat.  His medals 
and awards include a National Defense Service Medal and a 
Marksman Badge.  His DD Form 214 lists his military 
occupation specialty as light weapons, infantry.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  

The veteran was afforded a hearing before a hearing officer 
at the RO in New York, New York in June 2000.  A transcript 
of the hearing has been associated with the claims folder.  

In his substantive appeal, VA Form 9, received in July 1999, 
the veteran indicated that he desired to attend a hearing 
before a member of the Board in Washington, D. C.  The 
veteran was notified, by letter dated in October 2001, of the 
time and place of the hearing.  However, he failed to appear 
for the hearing, without good cause shown.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2001).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his alleged stressor did not involve combat.  

2.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support the 
diagnosis of PTSD related to military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
treatment or diagnosis of a psychiatric disability.  The 
March 1964 entrance examination indicates that psychiatric 
examination was normal.  A rotation examination report, dated 
in March 1966, shows that psychiatric examination was normal.  
His neuropsychiatric state was assigned a physical profile of 
"1."  On the accompanying medical history, he denied having 
or having had frequent or terrifying nightmares, depression 
or excessive worry, and nervous trouble of any sort.  A June 
1966 report of separation examination shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a physical profile of "1."  On the accompanying 
medical history, he denied having or having had frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  

In a June 1966 examination in association with reserve 
service, the veteran's neuropsychiatric state was assigned a 
physical profile of "1."  

In his initial application for compensation, received in 
September 1998, the veteran reported that he had an onset of 
PTSD with depression in 1967.  

On VA examination in October 1998, the veteran indicated that 
his friend's suicide during service changed everything.  The 
diagnosis was PTSD.  The report notes that "Attachment A" 
was the veteran having been traumatized by the loss of a 
close friend, via suicide, during service.  

In a PTSD questionnaire, the veteran reported that in late 
1965 to 1966, he heard a gunshot.  He stated that he went 
into a fellow serviceman's room and found his dead body, with 
blood and pieces of him on the wall.  He reported that he was 
ordered to guard the body until the proper authorities 
arrived on the scene.  

By letter dated in July 1999, W. S. indicated that he served 
alongside the veteran and the soldier who committed suicide, 
and that they all served in the same unit together.  He 
recalled that on the day of the suicide, he was ordered to 
fall in with his infantry platoon in order to perform a sweep 
of the post and surrounding wooded areas to search for a 
possible murderer.  He believed that the incident took place 
some time in the early spring of 1965.  He specifically 
recollected that he was told that the veteran was one of the 
first individuals in a search squad to discover the body of 
the dead soldier.  

In a statement dated in July 1999, J. S. recalled that during 
service between 1964 to 1966, his unit was ordered to search 
the woods in pursuit of finding a murderer.  He indicated 
that his unit was subsequently told that the fellow 
serviceman had committed suicide.  

In a statement received in August 1999, the veteran's wife 
reported that she knew the veteran prior to service entrance.  
She stated that upon his return from service, he told her 
that one of the soldiers had committed suicide.

At a personal hearing before a hearing officer at the RO in 
June 2000, the veteran testified that during service in 
Germany, a fellow serviceman committed suicide by shooting 
himself in the chest.  Transcript at 4 (June 13, 2000).  He 
stated that upon hearing the gunshot he immediately went into 
the fellow soldier's room where the soldier was white and 
shaking.  Id. at 5-6.  He indicated that the soldier was 
unable to be revived.  Id.  He testified that he was unable 
to recall the soldier's name.  Id. at 7.  

In a letter received in June 2000, J.W. indicated that he was 
unable to recall of the soldier's name that had died in 
service.  His recollection was that, during service in 
October or November 1965, the alert siren sounded.  He stated 
that the unit was then ordered to draw their weapons.  He 
stated that shortly thereafter, a medic came running up the 
stairs yelling, "he's dead, he's dead."

In July 2000, the RO requested verification of the veteran's 
claimed inservice stressor from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
RO provided the veteran's description of the alleged event, 
as well as the dates in which the event might have occurred, 
to include October or November 1965 and in the spring of 
1965.  The RO also provided information pertaining to the 
fellow serviceman who allegedly committed suicide, to include 
his assignment to the 545th Ordinance Company, 15th Battalion, 
at Munster Bei Dieberg, Germany.  Later that month, USASCRUR 
advised that records concerning the suicide of a soldier in 
1965 in Germany might be maintained by the United States Army 
Crime Records Center.  

The United States Army Criminal Investigation Command Center, 
in a response received in November 2000, reported that 
records on file at that facility were indexed by personal 
identifiers, such as names, social security numbers, dates, 
and places of birth.  The letter states that the request did 
not contain sufficient information with which to conduct a 
proper search, specifically, a name or social security number 
of the soldier who had allegedly committed suicide.  

A response to another request to the United States Army 
Crimes Record Center, received in April 2001, states that no 
records for the information provided were available.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the June 1999 statement of the case and the 
June 2001 supplemental statement of the case.  The Board 
concludes that the discussions in the April 1999 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so before a hearing 
officer at the RO.  He failed to report for a scheduled 
hearing before a member of the Board in Washington, D. C.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported witnessing the victim of a suicide.  
38 C.F.R. § 3.304(f).  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor reported by 
the veteran and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  In other words, a veteran's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy and he has not 
alleged such.  Thus, he is not entitled to the provisions of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); § 3.304(f)  
Rather, the veteran's claimed stressor does not involve 
combat.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the manual M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  The Board, insofar as it finds below that 
there is no credible supporting evidence of a stressor, does 
not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.

In response to requests, United States Army Crime Records 
Center has advised VA that in order to be researched, more 
specifics surrounding the victim and the incident was 
necessary, such as the name or social security of soldier, 
and the date the incident occurred.  In order to be 
researched, incidents must have been reported and documented 
at the time of occurrence, and, the veteran must provide 
adequate information as to the who, what, where and when of 
each stressor.  Cohen v. Brown, supra at 5-6, citing the 
United States Armed Services Center for research of United 
Records.  The veteran in this case did not identify specific 
facts such as the name or social security number of the 
soldier or a specific date on which the alleged incident took 
place.  

The veteran has not submitted, and no official agency has 
provided, evidence of an a soldier of the 545th Ordinance 
Company, 15th Battalion, stationed at Munster Bei Dieberg, 
Germany, committing suicide.  There is no other credible 
supporting evidence of this stressor.

Here the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed incident.  The veteran 
himself has offered his own statements and testimony in 
support of the alleged stressful event, to include notation 
of such experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The Board notes that while the veteran has provided other lay 
evidence in support of the claim, that evidence is in 
conflict.  W. S. claimed that the incident occurred in the 
early spring of 1965, while J. W. recalled that the incident 
took place in October or November 1965.  None of the lay 
statements identified the soldier by name, including the 
statement from the veteran's wife.  In addition, J. S. has 
suggested that it was not a suicide that occurred but rather 
a homicide.  Furthermore, the lay informants do not clearly 
place the veteran at the scene of the death, as they do not 
establish that they saw the body.  It stands to reason that 
if they did not see the body, they did not see the veteran 
with the body.  Thus, these statements are too vague, and not 
sufficiently reliable to constitute credible supporting 
evidence.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  In light of the above, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

